Exhibit 10.3

 

AMENDMENT TO

CONTRIBUTION AGREEMENT

(RKB FUND)

 

THIS AMENDMENT TO CONTRIBUTION AGREEMENT is entered into as of December 20, 2005
between RKB Washington Property Fund I L.P., a Delaware limited partnership
(“RKB”), and Republic Property Limited Partnership, a Delaware limited
partnership (the “Operating Partnership”).

 

WHEREAS, the Operating Partnership and RKB previously entered into that certain
Contribution Agreement dated as of September 23, 2005 (the “Contribution
Agreement”); and

 

WHEREAS, the Operating Partnership and RKB desire to amend certain terms of the
Contribution Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                       Exhibit A to the Contribution Agreement
shall be amended and restated in its entirety as follows:

 

EXHIBIT A

 

Interests

 

One Hundred Percent (100%) of the outstanding interests in each of :

 

RKB Corporate Oaks, LLC

RKB CP IV LLC

RKB Pender LLC

RKB Lakeside LLC

RKB Willowwood LLC

RKB Dulles Tech LLC

RPT Presidents Park LLC

RKB Lakeside Manager LLC

RKB Willowwood Manager LLC

RKB Dulles Tech Manager LLC

RPT Presidents Park Manager LLC

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Amended Agreement, or caused the Amended Agreement to be duly executed and
delivered on its behalf, as of the date first set forth above.

 

 

RKB Washington Property Fund I L.P.

 

 

 

By: RKB Washington Property Fund I (General
Partner) LLC, its General Partner

 

 

 

 

 

By:

 /s/ Mark R. Keller

 

Name: Mark R. Keller

 

Title: Manager

 

 

 

 

 

Republic Property Limited Partnership

 

 

 

By: Republic Property Trust, its General
Partner

 

 

 

By:

 /s/ Mark R. Keller

 

Name: Mark R. Keller

 

Title: Chief Executive Officer

 

 

[Signature Page to Amendment to RKB Fund Contribution Agreement]

 

--------------------------------------------------------------------------------